18-23538-rdd                  Doc 4923                 Filed 08/20/19 Entered 08/20/19 19:05:00                                                       Main Document
                                                                     Pg 1 of 9


 THE SARACHEK LAW FIRM
 Joseph E. Sarachek, Esq. (NY Bar #2163228)
 101 Park Avenue -27th Floor
 New York, NY. 10178
 Telephone: (646) 517-5420
 Facsimile: (646) 861-4950

 Attorneys for Mien Co. Ltd., Helen Andrews, Strong Progress
 Garment Factory Company, Ltd., Samil Solutions, Shanghai
 Fochier, Purcell Murry, A&A HK Industrial, Mingle Fashion Limited

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


   In re:                                                                                                     Chapter 11
                                                                                                              Case No. 18-23538 (RDD)
   SEARS HOLDING CORPORATION, et al.1,
                                                                                                              (Jointly Administered)
   Debtors.



LIMITED OBJECTION OF MIEN CO. LTD., HELEN ANDREWS, STRONG PROGRESS
GARMENT FACTORY COMPANY, LTD, SAMIL SOLUTIONS, SHANGHAI FOCHIER,
       PURCELL MURRAY, A&A HK INDUSTRIAL, MINGLE FASHION
            TO FEE APPLICATIONS FILED BY PROFESSINALS

 TO:          THE HONORABLE ROBERT D. DRAIN
              UNITED STATES BANKRUPTCY JUDGE

                            Mien Co. Ltd., Helen Andrews, Strong Progress Garment Company, Ltd., Samil

 Solutions, Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle Fashion (the

 “Objecting Parties”), by and through their undersigned counsel, The Sarachek Law Firm, hereby


 1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are as follows: Sears Holdings Corporation (0798); Kmart

 Holding Corporation (3116); Kmart Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
 (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc.
 (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement
 Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico,
 Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances,
 Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart
 Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
 LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188);
 Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
 Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois
 60179.
18-23538-rdd        Doc 4923       Filed 08/20/19 Entered 08/20/19 19:05:00                    Main Document
                                                 Pg 2 of 9


 file this limited objection (the “Objection”) to the various fee applications and fee statements

 filed by the parties listed on Exhibit A attached hereto (the “Professionals”). In support of the

 Objection, the Objecting Parties state as follows:

                                                 STATEMENT

         1.       Various professionals have been retained by Sears Holding Co., et al. (the

 “Debtors”) and the Unsecured Creditors Committee (the “Committee”) in furtherance of the

 orderly resolution of the above bankruptcy. As required, the Professionals have been filing

 interim fee applications and interim fee statements with the Court in order to receive payment for

 services rendered to the Debtors and the Committee.

         2.       Between August 13 and August 20, 2019, fourteen applications for interim

 professional compensation have been filed (the “Recent Interim Fee Applications”).2 While the

 Objecting Parties may not object to a final determination as to the validity of the amounts owed,

 they do object to the Fee Applications insofar as the Professionals seek immediate payment of

 their own administrative claims.

         3.       Since the beginning of this case, it appears the Professionals have billed

 $161,383,731.19 in fees and $6,395,295.66 of expenses. Of that amount, $130,076,561.59 plus

 expenses of $3,809,041.33 have already been approved on an interim basis by the Court to be

 paid per its Order of June 28, 2019 [Dkt. 4409]. See Footnote 2. The Recent Interim Fee

 Applications are for $31,307,169.60 in professional fees and $2,586,254.33 of expenses.

 Additionally, the Court’s orders dated November 30, 2018 [the Dkt. No. 952] and December 28,

 2018 [Dkt. No. 1436] are unclear as to the amount of the cap on the carve-out for these

 professional fees. Unlike other cases where carve-outs are from a secured creditor’s collateral,


 2
  Please see the spreadsheet attached as Exhibit A that lists the various fee applications, amounts requested and
 allowed, and the docket number of each application.


                                                         2
18-23538-rdd       Doc 4923      Filed 08/20/19 Entered 08/20/19 19:05:00             Main Document
                                               Pg 3 of 9


 the funds in this carve-out are directly impacting the recovery of all claimants, including all

 similarly situated 503(b) administrative claimants, as well general unsecured creditors. The

 Objecting Parties request that no further professional fees should be paid at this time, especially

 since there has been no showing that the estate is administratively solvent. In fact, to the

 contrary, what we do know at this point is it appears that the estate may in fact be

 administratively insolvent.

        4.        Section 726(b) of title 11 of the United States Code (the “Code”) requires pro rata

 distribution of assets among creditors that are in the same statutory class. It provides as follows:

                  Payment of claims of a kind specified in paragraph … (2) … of section
                  507(a) of this title … shall be made pro rata among claims of the kind
                  specified in each particular paragraph. 11 U.S.C. § 726(b).

        5.        Section 507(a)(2) of the Code, which is referenced in section 726(b), specifically

 refers to allowed administrative expenses under 503(b) of the Code. Section 503(b)(2)

 categorizes compensation and reimbursement awarded under section 330 of the Code as

 administrative expenses under Section 503.

        6.        Based on the clear language of the Code, all administrative expense claims under

 section 503(b) of the Code are of the same priority and shall be paid pro rata.

        7.        If the Debtors fail to establish administrative solvency, and this case is ultimately

 converted to one under Chapter 7, then professionals’ fees approved on a final basis subsequent

 to the conversion may have priority over the Chapter 11 503(b) claims. As a result, regardless of

 the language of the Carve-out, until the Debtors establish administrative solvency and reconcile

 administrative claims, there should be no additional payments made by the estate to estate

 professionals.




                                                    3
18-23538-rdd     Doc 4923      Filed 08/20/19 Entered 08/20/19 19:05:00             Main Document
                                             Pg 4 of 9




                                              CONCLUSION

        8.      For the above reasons, the Objecting Creditors request that the Court deny the Fee

 Applications to the extent that the Professionals request payment of their fees at this time.

 Date: New York, NY
       August 20, 2019
                                                      Respectfully submitted,

                                                      THE SARACHEK LAW FIRM

                                                       /s/ Joseph E. Sarachek__
                                                      Joseph E. Sarachek
                                                      101 Park Avenue – 27th Floor New York, NY.
                                                      10178 Telephone: (646) 517-5420
                                                      Facsimile: (646) 861-4950
                                                      joe@saracheklawfirm.com




                                                  4
18-23538-rdd   Doc 4923   Filed 08/20/19 Entered 08/20/19 19:05:00   Main Document
                                        Pg 5 of 9




                              EXHIBIT A
                            18-23538-rdd        Doc 4923           Filed 08/20/19 Entered 08/20/19 19:05:00                Main Document
                                                                                 Pg 6 of 9
                A                           B           C       D   E     F    G                 H          I     J            K    L M   N                    O         P
     (1) APPLICANT                    (2)                   (3) FEE   (4) FEES             (5) FEES        (6)             (7)        (8)                 (9)
                                      APPLICATION           PERIOD REQUESTED               ALLOWED         FEES TO BE      EXPENSES   EXPENSES            EXPENSES
                                      DATE AND                                                             PAID UNDER      REQUESTED ALLOWED              TO BE PAID
                                      DOCKET NO.                                                           ORDER1                                         UNDER
                                                                                                                                                          ORDER2

1
     McAndrews, Held and               April 8, 2019         10/15/18
     Malloy’s (IP-Related Services     ECF No. 3087         - 02/28/19
                                                                           $628,967.84      $628,967.84     $628,967.84      $18,288.92   $18,288.92      $18,288.92
     Provider for
2    the Debtors)
     Wachtell, Lipton, Rosen &         April 12, 2019         10/15/18
     Katz (Special Counsel for the     ECF No. 3185         - 03/18/193    $873,185.00                      $873,185.00      $12,832.82                   $12,832.82
                                                                                            $873,185.00                                   $12,832.82
     Debtors) (“WLRK”)
3
     Akin Gump Strauss Hauer &         April 15, 2019        10/24/18
     Feld LLP. (Counsel for the        ECF No. 3190         - 02/28/19    $20,309,841.00   $20,309,841.00 $20,309,841.00    $1,325,684.75 $1,325,684.75 $1,325,684.75
4    UCC)
     Akin Gump Strauss Hauer &         August 14, 2019 03/01/19
     Feld LLP. (Counsel for the        ECF No. 4846    - 06/30/19         $5,741,021.50                                     $817,560.08
5    UCC)
     Young Conaway Stargatt &          April 15, 2019        10/15/18      $239,471.00      $239,471.00     $239,471.00      $1,385.59        $1,385.59      $1,385.59
     Taylor, LLP (Conflicts            ECF No. 3191         - 02/28/19
     Counsel for the Debtors)
6
     Young Conaway Stargatt &          April 16, 2019       03/01/189      $99,614.50                                        $1,497.52
     Taylor, LLP (Conflicts            ECF No. 4862         - 06/30/19
     Counsel for the Debtors)
7
     Houlihan Lokey Capital, Inc.      April 15, 2019        10/29/18
     (Investment Banker for the        ECF No. 3194         - 02/28/19    $8,750,000.00    $8,750,000.00   $8,750,000.00    $110,347.94   $110,347.94     $110,347.94
8    UCC)
     Houlihan Lokey Capital, Inc.      August 14, 2019 03/01/19
     (Investment Banker for the        ECF No. 4842    - 06/30/19          $625,000.00                                       $1,169.82
9    UCC)
     FTI Consulting Inc. (Financial    April 15, 2019        10/25/18
     Advisor for the UCC)              ECF No. 3195         - 02/28/19    $7,460,918.25    $7,460,918.25   $7,460,918.25     $38,344.76    $38,344.76      $38,344.76
10
                            18-23538-rdd        Doc 4923          Filed 08/20/19 Entered 08/20/19 19:05:00               Main Document
                                                                                Pg 7 of 9
                A                           B           C       D   E     F    G               H          I     J            K    L M   N                 O          P
     (1) APPLICANT                    (2)                   (3) FEE   (4) FEES           (5) FEES        (6)             (7)        (8)               (9)
                                      APPLICATION           PERIOD REQUESTED             ALLOWED         FEES TO BE      EXPENSES   EXPENSES          EXPENSES
                                      DATE AND                                                           PAID UNDER      REQUESTED ALLOWED            TO BE PAID
                                      DOCKET NO.                                                         ORDER1                                       UNDER
                                                                                                                                                      ORDER2

1
     FTI Consulting Inc. (Financial    August 14, 2019 03/01/19
     Advisor for the UCC)              ECF No. 4841    - 06/30/19        $1,273,385.00                                     $7,971.71
11
     Prime Clerk LLC                   April 15, 2019        10/15/18
     (Administrative Agent for the     ECF No. 3196         - 02/28/19     $981.75         $981.75         $981.75           $0.00         $0.00          $0.00
12   Debtors)
     Prime Clerk LLC                   August 14, 2019 03/01/19
     (Administrative Agent for the     ECF No. 4840    - 06/30/19         $30579.85                                          $0.00
13   Debtors)
     Evercore Group L.L.C.             April 15, 2019        10/15/18
     (Investment Banker for the        ECF No. 3204         - 03/14/19   $1,000,000.00   $1,000,000.00   $1,000,000.00     $17,095.30   $17,095.30     $17,095.30
14   Debtors)
     Evercore Group L.L.C.             August 14, 2019 03/15/19
     (Investment Banker for the        ECF No. 4837    - 07/14/19         400,000.00                                         $0.00
15   Debtors)
     Alvarez & Marsal North            April 15, 2019        10/15/18    $3,959,349.50   $3,959,349.50   $3,959,349.50     $25,674.97   $25,674.97     $25,674.97
     America, LLC (Financial           ECF No. 3205         - 02/28/19
     Advisors for the Debtors)
16
     Alvarez & Marsal North            August 13, 2019 02/01/19          $103,407.50                                        $146.74
     America, LLC (Financial           ECF No. 4828    - 06/30/19
     Advisors for the Debtors)
17
     Stout Risius Ross, LLC (Real      April 15, 2019        11/21/18    $173,291.00      $173,291.00     $173,291.00      $6,960.60      $6,960.60      $6,960.60
     Estate Consultant and Advisor     ECF No. 3206         - 02/28/19
     for the Debtors)
18
     Stout Risius Ross, LLC (Real      August 14, 2019 03/01/19           $19,404.50                                         $0.00
     Estate Consultant and Advisor     ECF No. 4835    - 06/30/19
     for the Debtors)
19
                           18-23538-rdd        Doc 4923          Filed 08/20/19 Entered 08/20/19 19:05:00                    Main Document
                                                                               Pg 8 of 9
                A                          B           C       D   E     F    G                H           I     J               K    L M   N                     O         P
     (1) APPLICANT                   (2)                   (3) FEE   (4) FEES            (5) FEES         (6)                (7)        (8)                  (9)
                                     APPLICATION           PERIOD REQUESTED              ALLOWED          FEES TO BE         EXPENSES   EXPENSES             EXPENSES
                                     DATE AND                                                             PAID UNDER         REQUESTED ALLOWED               TO BE PAID
                                     DOCKET NO.                                                           ORDER1                                             UNDER
                                                                                                                                                             ORDER2

1
     Paul, Weiss, Rifkind, Wharton
     & Garrison LLP (Conflicts
     Counsel for the Debtors and      April 15, 2019        10/15/18
     Counsel for the Restructuring                                      $14,377,232.25   $14,377,232.25 $14,377,232.25        $288,917.88     $288,917.88     $288,917.88
                                      ECF No. 3207         - 02/28/19
     Subcommittee)

20
     Paul, Weiss, Rifkind, Wharton
     & Garrison LLP (Conflicts
     Counsel for the Debtors and      August 14, 2019 03/01/19
     Counsel for the Restructuring                                       $4,973,799.25                                        $1,160,821.70
                                      ECF No. 4834    - 06/30/19
     Subcommittee)

21
     Deloitte Transactions and        April 15, 2019        11/01/18     $5,509,852.75   $5,509,852.75    $5,509,852.75       $261,846.10      $261,846.10    $261,846.10
     Business Analytics LLP           ECF No. 3213         - 02/28/19
     (Bankruptcy Advisor for the
22   Debtors)
     Deloitte Transactions and        August 13, 2019 03/01/19           $2,177,270.75                                        $100,390.95
     Business Analytics LLP           ECF No. 4827    - 06/30/19
     (Bankruptcy Advisor for the
23   Debtors)
     Lazard Freres & Co. LLC          April 15, 2019        10/15/18
     (Investment Banker for the       ECF No. 3217         - 02/28/19   $20,500,000.00   $20,500,000.00     $20,500,000.00     $11,395.28      $11,395.28     $11,395.28
24   Debtors)
     Deloitte Tax LLP (Tax            April 15, 2019        10/15/18
     Services Provider for the        ECF No. 3220         - 02/28/19    $3,263,507.00   $3,263,507.00    $3,263,507.00        $70,248.94      $70,248.94     $70,248.94
25   Debtors)
     Deloitte Tax LLP (Tax            August 14, 2019 03/01/19
     Services Provider for the        ECF No. 4848    - 06/30/19         $1,385,726.00                                         $16,890.59
26   Debtors)
                           18-23538-rdd       Doc 4923          Filed 08/20/19 Entered 08/20/19 19:05:00                    Main Document
                                                                              Pg 9 of 9
                A                         B           C       D   E     F    G                H           I     J               K    L M   N                  O        P
     (1) APPLICANT                 (2)                    (3) FEE   (4) FEES            (5) FEES         (6)                (7)        (8)               (9)
                                   APPLICATION            PERIOD REQUESTED              ALLOWED          FEES TO BE         EXPENSES   EXPENSES          EXPENSES
                                   DATE AND                                                              PAID UNDER         REQUESTED ALLOWED            TO BE PAID
                                   DOCKET NO.                                                            ORDER1                                          UNDER
                                                                                                                                                         ORDER2

1
     Deloitte & Touche LLP           April 15, 2019        10/15/18     $2,324,770.50   $2,324,770.50    $2,324,770.50        $47,154.66    $47,154.66    $47,154.66
     (Independent Auditor and        ECF No. 3223         - 02/28/19
     Advisor for the Debtors)
27
     Deloitte & Touche LLP           August 13, 2019 03/01/19             $91,365.50                                            $0.00
     (Independent Auditor and        ECF No. 4826    - 06/30/19
     Advisor for the Debtors)
28
     Weil, Gotshal & Manges LLP      April 15, 2019        10/15/18
     (Attorneys for the Debtors)     ECF No. 3224         - 02/28/19   $40,705,193.75   $40,705,193.75     $40,705,193.75    $1,572,862.82 $1,572,862.82 $1,572,862.82
29
     Weil, Gotshal & Manges LLP      August 15, 2019 3/01/19
     (Attorneys for the Debtors)     ECF No. 4860    - 06/30/19        $14,004,773.50                                        $477,595.67
30
   Paul E. Harner                    August 14, 2019 04/22/19
   (as Fee Examiner) and             ECF No. 4844    - 06/30/19
                                                                         $273,435.50                                          $1,546.29
   Ballard Spahr LLP
31 (as Counsel to Fee Examiner)
    Elise S. Frejka                  August 20, 2019
   (as Consumer Privacy              ECF No. 4910
                                                                         $108,386.25                                           $663.26
   Ombudsman)
32
33 TOTAL                                                        $161,383,731.19                                          $6,395,295.66
       1
         Subject to amounts previously paid by the Debtors.
       2
         Id.
       3
         On March 18, 2019, the Court granted WLRK leave to withdraw as counsel to the Debtors pursuant to the Order Authorizing Wachtell, Lipton, Rosen & Katz to
       Withdraw as Special Counsel to the Debtors Pursuant to Local Rule 2090-1 [ECF No. 2860]. In the interest of judicial economy, and as noted in its Application
       [ECF No. 3185], WLRK submitted its Application as a combined interim and final fee application in order to cover the entirety of WLRK’s services on behalf of
       the Debtors through March 18, 2019. To the extent that WLRK seeks approval of its application as a final—rather than an interim—application, such request
34     shall be considered at a subsequent hearing.
